CAMPBELL, Acting Chief Judge.
Appellant, convicted by a jury of sexual battery on a child under twelve, challenges his conviction and his sentence. While we find no error in appellant’s conviction, we remand his sentence for correction to reflect the twenty-five-year minimum mandatory sentence that applies to appellant’s offense under section 775.082(1)(b), Florida Statutes (Supp.1994). We also note that the court failed to orally announce the $2 cost at sentencing in violation of Reyes v. State, 655 So.2d 111, 116 (Fla. 2d DCA 1995). Accordingly, that cost is stricken.
BLUE and NORTHCUTT, JJ., concur.